                                                                                                 Case 2:16-cv-01612-JCM-CWH Document 64 Filed 10/15/18 Page 1 of 2



                                                                                             1   DIANA S. EBRON, ESQ.
                                                                                                 Nevada Bar No. 10580
                                                                                             2   E-mail: diana@ kgelegal.com
                                                                                                 JACQUELINE A. GILBERT, ESQ.
                                                                                             3   Nevada Bar No. 10593
                                                                                                 E-mail: jackie@ kgelegal.com
                                                                                             4   KAREN L. HANKS, ESQ.
                                                                                                 Nevada Bar No. 9578
                                                                                             5   E-mail: karen@ kgelegal.com
                                                                                                 KIM GILBERT EBRON
                                                                                             6   fka HOWARD KIM & ASSOCIATES
                                                                                                 7625 Dean Martin Drive, Suite 110
                                                                                             7   Las Vegas, Nevada 89139
                                                                                                 Telephone: (702) 485-3300
                                                                                             8   Facsimile: (702) 485-3301
                                                                                                 Attorneys for BFP Investments 3, LLC
                                                                                             9
                                                                                            10                             UNITED STATES DISTRICT COURT

                                                                                            11                                      DISTRICT OF NEVADA

                                                                                            12    BANK OF AMERICA, N.A. SUCCESSOR                  Case No.: 2:16-cv-01612-JCM-CWH
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                  BY MERGER TO BAC HOME LOANS
KIM GILBERT EBRON




                                                                                            13    SERVICING, LP FKA COUNTRYWIDE
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                  HOME LOANS SERVICING, LP,
                                                                                                                                                    STIPULATION AND ORDER TO
                                                                                            14
                                                                                                                       Plaintiff,                  EXTEND TIME TO FILE RESPONSE
                                                                                            15                                                       TO MOTION FOR SUMMARY
                                                                                                  vs.                                                  JUDGMENT [ECF NO. 60]
                                                                                            16
                                                                                                  PACIFIC LEGENDS GREEN VALLEY
                                                                                            17    OWNERS’ ASSOCIATION; BFP
                                                                                                  INVESTMENTS 3, LLC; NEVADA
                                                                                            18    ASSOCIATION SERVICES, INC,
                                                                                            19
                                                                                                                               Defendants.
                                                                                            20

                                                                                            21

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26
                                                                                            27

                                                                                            28

                                                                                                                                             -1-
                                                                                                 Case 2:16-cv-01612-JCM-CWH Document 64 Filed 10/15/18 Page 2 of 2



                                                                                             1          Plaintiff Bank of America, N.A. (“BANA”), Defendant BFP INVESTMENTS 3, LLC

                                                                                             2   (“BFP”), Defendant Pacific Legends Green Valley Owners’ Association (“Association”),

                                                                                             3   (collectively the “parties”), by and through their respective counsel, stipulate and agree that BFP

                                                                                             4   shall have until October 17, 2018 to file its response to BANA’s motion for summary judgment.

                                                                                             5   [ECF No. 60]. The current deadline is October 15, 2018.

                                                                                             6          This stipulation is not made to delay or prejudice any party.

                                                                                             7

                                                                                             8

                                                                                             9          DATED this 15th day of October, 2018.

                                                                                            10    KIM GILBERT EBRON                                 AKERMAN LLP

                                                                                            11    /s/ Karen L. Hanks_________________               /s/ Vatana Lay_______________________
                                                                                                  DIANA CLINE EBRON, ESQ.
                                                                                            12                                                      DARREN T. BRENNER, ESQ.
                                                                                                  Nevada Bar No. 10580
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                                                                    Nevada Bar No. 8386
KIM GILBERT EBRON




                                                                                            13    JACQUELINE A. GILBERT, ESQ.                       VATANA LAY, ESQ.
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                  Nevada Bar No. 10593                              Nevada Bar No. 12993
                                                                                            14    KAREN L. HANKS, ESQ.                              1160 Town Center Drive, Suite 330
                                                                                                  Nevada Bar No. 9578
                                                                                            15    7625 Dean Martin Drive, Suite 110                 Las Vegas, Nevada 89144
                                                                                                  Las Vegas, Nevada 89139                           Attorneys for Bank of America, N.A.
                                                                                            16    Attorneys for BFP Investments 3, LLC
                                                                                            17    BOYACK ORME & TAYLOR
                                                                                            18    /s/ Christopher B. Anthony _____________
                                                                                                  EDWARD D. BOYACK, ESQ.
                                                                                            19    Nevada Bar No. 5229
                                                                                            20    CHRISTOPHER B. ANTHONY, ESQ.
                                                                                                  Nevada Bar No. 9748
                                                                                            21    401 N. Buffallo Drive, Suite 202
                                                                                                  Las Vegas, Nevada 89145
                                                                                            22    Attorneys for Pacific Legends Green Valley
                                                                                                  Owners’Association
                                                                                            23

                                                                                            24                                                 IT IS SO ORDERED.
                                                                                            25
                                                                                                                                               ______________________________________
                                                                                            26                                                 UNITED  STATES JUDGE
                                                                                                                                               UNITED STATES   DISTRICT JUDGE
                                                                                            27                                                        October 18, 2018
                                                                                                                                               DATED:_______________________________
                                                                                            28

                                                                                                                                                -2-
